Citation Nr: 1100162	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  08-34 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for right leg amputation 
claimed as secondary to service-connected right knee total 
replacement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel



INTRODUCTION

The Veteran had active military service from August 1942 to 
October 1945.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In September 2009, the Board remanded this matter to the RO for 
additional development.  After completing the requested action, 
the RO continued the denial of the claim (as reflected in a 
November 2010 supplemental statement of the case (SSOC)) and 
returned this matter to the Board for further appellate 
consideration.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The only medical opinion to address the etiology of the 
Veteran's right leg amputation weighs against a finding of any 
relationship with the Veteran's service connected right knee 
total replacement. 


CONCLUSION OF LAW

The criteria for service connection for right leg amputation 
claimed as secondary to service-connected right knee total 
replacement have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 
2002 & Supp. 2009) includes enhanced duties to notify and assist 
claimants for VA benefits. VA regulations implementing the VCAA 
have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence in 
his or her possession.

VA's notice requirements apply to all five elements of a service 
connection claim: Veteran status, existence of a disability, a 
connection between the Veteran's service and the disability, 
degree of disability, and effective date of the disability. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO, to include 
the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this appeal, a January 2007 pre-rating letter provided notice 
to the Veteran of the  evidence and information needed to 
substantiate his claim for service connection on a secondary 
basis on appeal.  This letter also informed the Veteran of what 
information and evidence must be submitted by the Veteran, and 
what information and evidence would be obtained by VA.  The 
letter further requested that the Veteran submit any additional 
information or evidence in his possession that pertained to his 
claims.  In addition, the letter provided the Veteran with 
information regarding disability ratings and effective dates 
consistent with Dingess/Hartman.  The May 2007 RO rating decision 
reflects the initial adjudication of the claim for service 
connection for right knee amputation.  Hence, the January 2007 
letter-which meets all four of Pelegrini's content of notice 
requirement- also meets the VCAA's timing of notice requirement.
 
Additionally, the record also reflects that VA has made 
reasonable efforts to obtain or to assist in obtaining all 
relevant records pertinent to the matter on appeal. Pertinent 
medical evidence of record includes the Veteran's service 
treatment records, VA medical records, and a January 2010 VA 
examination.  The VA examiner reviewed all relevant history, 
conducted a complete examination, and provided a well supported 
explanation for the opinion.  Therefore, the examination report 
is adequate to allow resolution of the issue on appeal.  Also of 
record and considered in connection with the appeal are various 
written statements provided by the Veteran as well as by his 
representative, on his behalf.

In summary, the duties imposed by the VCAA have been considered 
and satisfied. Through various notices of the RO, the appellant 
has been notified and made aware of the evidence needed to 
substantiate the claims herein decided, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be provided, 
nor is there any indication that there is additional existing 
evidence to obtain or development required to create any 
additional evidence to be considered in connection with any 
claim(s).  Consequently, any error in the sequence of events or 
content of the notice is not shown to prejudice the appellant or 
to have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
matters herein decided, at this juncture. See Mayfield, 20 Vet. 
App. at 543 (rejecting the argument that the Board lacks 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated during service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303. Such a determination requires 
a finding of current disability that is related to an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  38 C.F.R. § 
3.303(d).

Under 38 C.F.R. § 3.310(a), service connection may be granted for 
disability that is proximately due to or the result of a service-
connected disease or injury.  Such permits a grant of service 
connection not only for disability caused by a service-connected 
disability, but for the degree of disability resulting from 
aggravation to a nonservice-connected disability by a service-
connected disability.  Id.  See also Allen v. Brown, 7 Vet. App. 
439, 448 (1995); 38 C.F.R. § 3.310(b).

The Veteran seeks service connection for right leg amputation 
claimed as secondary to his service-connected right knee total 
replacement.  It has not been asserted or contended, nor does the 
evidence show that the Veteran's right leg amputation is directly 
related to service.  Thus, service connection on a direct basis 
is not warranted. 

The Veteran asserts that he underwent a right leg amputation as 
the result of his service-connected right knee disability.  In 
this regard, he contends that braces prescribed for treatment of 
his service-connected right knee disability caused him to sustain 
nonhealing right leg ulcerations, and ultimately, a right leg 
amputation. 

The Board notes that the Veteran is service-connected for right 
total knee replacement.  

VA medical records reflect that in August 2003 the Veteran was 
prescribed a right knee brace due to instability.  VA medical 
records from October 2003 to March 2004 reflect treatment for 
lower extremity edema/chronic venous stasis ulcers/dermatitis and 
nonhealing ulcers of the legs, specifically the calf and tibial 
area, with vascular compromise of the right lower extremity with 
progressive ischemic tissue loss.

In March 2004, the Veteran underwent a right above-the-knee 
amputation as a result of nonhealing ulcers of the right lower 
extremity.

A January 2010 VA examination report reflects that the VA 
examiner reviewed the medical records and claims file 
extensively.  The Veteran reported that since his bilateral total 
knee replacement he had persistent pain.  He had been worked up 
in 2001 and had negative films and bone scan for loosening of the 
prosthesis.  Between 2002 and 2004, the Veteran had multiple 
admissions for congestive heart failure with edema and weeping 
skin.  The VA examiner also noted that there was documentation 
that the weeping of the skin due to edema coupled with venous 
stasis disease was the likely etiology of the superficial ulcer.

The VA examiner's impression was that the Veteran was status post 
bilateral total knee amputation in the past with non healing 
ulcer in 2003 to 2004 due to ischemic peripheral vascular 
disease, diabetes, and underlying coronary artery 
disease/congestive heart failure.  He stated that there is no 
documentation of any ulcer caused by a knee brace, while 
documentation does exist in the medical records of an ulcer 
caused by skin breakdown from the above listed medical 
conditions.  Therefore, the VA examiner opined that it is not 
likely that the Veteran's right knee amputation was caused or was 
aggravated by the Veteran's service-connected right knee 
disability.   He further opined that it is very likely that his 
right knee amputation was caused by a combination of the 
Veteran's non service related ischemic peripheral vascular 
disease, diabetes, and underlying coronary artery 
disease/congestive heart failure.

After carefully considering the pertinent evidence, to include 
the Veteran's assertions, the Board finds that the preponderance 
of the evidence weighs against the claim.

In this regard, the only medical opinion to address the etiology 
of the Veteran's right leg amputation weighs against the claim.  
As noted above the January 2010 VA examiner opined that the it is 
not likely that the Veteran's right knee amputation was caused or 
was aggravated by the Veteran's service-connected right knee 
disability.   He further opined that it is very likely that his 
right knee amputation was caused by a combination of the 
Veteran's non service related ischemic peripheral vascular 
disease, diabetes, and underlying coronary artery 
disease/congestive heart failure.  

The Board finds that the January 2010 VA examiner's opinion 
constitutes probative evidence on the medical nexus question- 
based as it was on a thorough review of the Veteran's claims 
file, with discussion of the Veteran's pertinent medical history. 
See Prejean v. West, 13 Vet. App. 444, 448-49 (2000); Guerrieri 
v. Brown, 4 Vet. App. 467, 470-471 (1993).  The Board finds that 
the January 2010 VA examiner provided a basis for his opinion, in 
his discussion of the pertinent medical evidence. Significantly, 
neither the Veteran nor his representative has presented or 
identified any contrary medical opinion that would, in fact, 
support the claim for secondary service connection.  The Board 
also points out that VA adjudicators are not free to ignore or 
disregard the medical conclusions of a VA physician, and are not 
permitted to substitute their own judgment on a medical matter.  
See Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. 
Derwinski, 1 Vet. App. 66 (1991).

The only evidence in support of the Veteran's claim is his and 
his representative's contentions.  However, there is no 
indication that the Veteran or his representative possesses the 
requisite medical knowledge or education to render a probative 
opinion involving medical diagnosis or medical causation.  See 
Layno v. Brown, 6 Vet. App. 465 (1994).  Consequently, their 
statements regarding the claimed disability are insufficient to 
establish a nexus to the Veteran's service-connected right total 
knee replacement.  The Board notes that under certain 
circumstances lay statements may, however, serve to support a 
claim for service connection by supporting the occurrence of lay- 
observable events or the presence of disability, or symptoms of 
disability, susceptible of lay observation.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, however, the 
Board finds no basis for concluding that a lay person would be 
capable of establishing the etiology of the Veteran's right leg 
amputation in the absence of specialized training.

Accordingly, the evidence of record does not show that the 
Veteran's claimed right leg amputation is due to his service 
connected right total knee replacement.  As there is not an 
approximate balance of positive and negative evidence regarding 
the merits of the appellant's claim that would give rise to a 
reasonable doubt in favor of the appellant, the benefit of the 
doubt rule is not applicable.   See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for right leg amputation claimed as secondary 
to service-connected right knee total replacement is denied.





____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


